DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, line 12 through page 11, line 10, filed November 24, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 7,427,814 to Bagepalli. Bagepalli teaches a wind turbine having a nacelle with an air inlet leading to a conduit, through a duct, and through a heat generating component. 
	The corrections to the claims are noted with appreciation. The objections and rejections of the claims under 35 USC 112 have been withdrawn. 

Claim Objections
Claims 11, 15, and 18 are objected to because of the following informalities:  
Claim 11, line 2 recites “between conduit and components” and the word “the” should be added before “conduit” to properly refer to the previously introduced features. The word “components” should be amended to “the one or more heat-generating operative components” to be consistent with claim 1.
Claim 15, line 1 recites “the panel” and should be amended to “the internal panel” to be consistent with claim 1.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 11, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,427,814 to Bagepalli.
In Reference to Claim 1#
Bagepalli teaches:
	A wind turbine (10) comprising a nacelle (16) which houses operative components (generator having coils 22, magnets 24, stator coils 26) which in use generate heat, the nacelle including an external nacelle cover (not numbered, external wall of nacelle 16) to form an enclosure, and provided with an internal panel (not 
	Regarding the internal panel, Bagepalli teaches there are three inlets (46) which are circumferentially spaced about the nacelle (column 3, lines 5-10). Figure 1 shows an inlet at the top of the nacelle (see the annotated portion of Figure 1 below). The other inlets would be spaced 120° apart from the top inlet, which locates them along the lower sides of the nacelle. The side inlet openings would be angled and facing downward, and therefore the internal panels of the side inlets would overlie the adjacent portions of the external nacelle cover. The examiner considers either one of the side inlets which are not shown in the drawings to read over the claimed internal panel which overlies the external nacelle cover. 

    PNG
    media_image1.png
    443
    747
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    277
    326
    media_image2.png
    Greyscale

In Reference to Claim 2#
Bagepalli teaches:
	The wind turbine of claim 1, wherein the internal panel overlies a bottom cover of the external nacelle cover. The internal panel of the side inlets explained with the rejection of claim 1 above would overlie the adjacent portion of the external nacelle cover, which is a bottom cover of the nacelle.
In Reference to Claim 4#
Bagepalli teaches:
	The wind turbine of claim 1, wherein the external nacelle cover includes an air inlet (external opening of conduit 46) which opens into the conduit.
In Reference to Claim 7#
Bagepalli teaches:
	The wind turbine of claim 1, wherein the duct or ducts connect to the air inlet manifolds (50) of the heat generating operative components (see column 3, lines 10-15 and Figure 1).
In Reference to Claim 11#
Bagepalli teaches:
	The wind turbine of claim 1, wherein one or more fans (52) are provided at connections between the conduit and the one or more heat generating operative components to draw air into the conduit and force the air to the one or more heat generating operating components.
In Reference to Claim 15#
Bagepalli teaches:
	The wind turbine of claim 1, wherein the internal panel is arranged to laterally overlie a side wall of the external nacelle cover. The internal panel is on the lower side of the nacelle (see the explanation with the rejection of claim 1 above), and therefore overlies the external nacelle cover on both the bottom and side.
In Reference to Claim 16#
Bagepalli teaches:
	A method of cooling heat generating operative components in the wind turbine of claim 1, the method comprising drawing air into the conduit from an exterior and directing air via the conduit and ducts to the heat generating operative components (see column 3, lines 4-27).
In Reference to Claim 17#
Bagepalli teaches:
	The method of claim 16, further comprising directing air into the conduit at a forward region of the nacelle. The conduit extends towards the rotor (see Figure 1), and therefore the air within the conduit is directed at a forward region of the nacelle.
In Reference to Claim 18#
Bagepalli teaches:
	The method of claim 16, further comprising expelling air from the nacelle after passage over the heat generating operative components (see column 3, lines 28-42). 
In Reference to Claim 19#
Bagepalli teaches:
	A wind turbine (10) comprising: 
a nacelle (16); and
one or more operative components (generator having coils 22, magnets 24, stator coils 26) housed within the nacelle, the one or more operative components configured to generate heat in use and configured to be cooled by air directed thereon via an air inlet manifold (50),
wherein the nacelle includes an external nacelle cover (not numbered, external wall of nacelle 16) to form an enclosure and an internal panel (not numbered, interior wall of conduit 46) which overlies a region of the external nacelle cover to define therewith a conduit (46) configured to pass cooling air therethrough, and 
wherein the external nacelle cover includes an air inlet opening (not numbered, external opening for 46) in communication with the conduit, the internal panel having one or more openings (portion of conduit 46 leading to duct 44) coupled to respective air ducts (44) configured to direct the cooling air from the conduit onto the one or more operative components (see column 2, line 49 through column 3, line 27 and Figures 1-3).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,427,814 to Bagepalli as applied to claims 1 and 4 above, and further in view of US 2013/0011272 to Mortensen.
In Reference to Claim 5
Bagepalli teaches:
	The wind turbine of claim 4, comprising the air inlet in the nacelle. The heat generating operative component (generator) is positioned at the end of the nacelle near 
Bagepalli fails to teach:
	The air inlet is provided at a forward region of a tower opening. The air inlet seen in Figure 1 is in the middle of the nacelle. 
Mortensen teaches:
	A wind turbine (1) comprising a nacelle (2) having a bearing (11), gearbox (6), and generator (12), wherein the generator is at the opposite end of the nacelle from the rotor (4) (see paragraph 79 and Figures 1 and 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Bagepalli by replacing the direct drive configuration with a drivetrain having a bearing and gearbox as taught by Mortensen as both references are directed to wind turbine systems within the nacelle, and which would yield predictable results. In this case, the predictable result would be a wind turbine capable of generating via a drive train having a bearing unit, a gearbox, and a generator. 
	When modifying Bagepalli with the teachings of Mortensen, the generator would be positioned at the opposite end of the nacelle from the rotor, where the bearing unit and gearbox would be between the generator and rotor. The air inlet would still be on the downstream side of the generator, which would locate the air inlet at one end of the nacelle (such as the left side of Figure 1 of Bagepalli). 

In Reference to Claim 8
Bagepalli teaches:
	The wind turbine of claim 1 comprising the heat generating operative component (generator).
Bagepalli fails to teach:
	The heat generating operative components comprise one or more of a converter and a transformer.
Mortensen teaches:
	A wind turbine (1) comprising a nacelle (2) having a bearing (11), gearbox (6), generator (12), a converter (14) and a transformer (13) (see paragraphs 20 and 85 and Figure 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Bagepalli by replacing the direct drive configuration with a drive train having a bearing unit, a gearbox, a converter and a transformer as taught by Mortensen as both references are directed to power generation using wind turbines, and for the purpose of being able to effectively transform the rotation of the rotor into electrical energy.

Allowable Subject Matter
Claims 3, 6, 9, 10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach the internal panel extends laterally across substantially the entire width of the bottom cover as recited in claim 3. The internal panel of Bagepalli has a tube shape and is not an annular structure which extends across the bottom cover. 
	The prior art of record fails to teach the internal panel extends from the region forward of the tower opening, around the sides of the tower opening towards the rear of the nacelle as recite in claim 6. The modification Bagepalli in view of Mortensen re-located the internal panel to the end of the nacelle opposite the rotor along with the generator. Since the generator is also at this end of the nacelle, the internal panel would not need to extend around the sides of the tower opening. 
	The prior art of record fails to teach the internal panel includes an underside having partitions as recited in claim 9. The internal panel of Bagepalli has a tube shape.
	Claim 10 depends from claim 9 and contains its limitations and therefore would be allowable for the same reason.
	The prior art of record fails to teach the internal panel has an upstanding rim to upwardly define a liquid collecting receptacle as recited in claim 12. The internal panel of Bagepalli has a tube shape. 
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799